NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3554-18T1

PAMELA LOGAN,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

RONALD BROWN,

     Defendant-Respondent/
     Cross-Appellant.
___________________________

                   Argued October 1, 2020 – Decided October 22, 2020

                   Before Judges Fuentes, Whipple and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FM-04-1571-11.

                   Drew A. Burach argued the cause for appellant/cross-
                   respondent (Archer & Greiner, PC; Drew A. Burach, of
                   counsel and on the briefs).

                   Kevin A. Falkenstein argued the cause for
                   respondent/cross-appellant (Adinolfi,   Molotsky,
                   Burick & Falkenstein, PA; Kevin A. Falkenstein, of
            counsel and on the briefs; Kimberly A. Greenfield, on
            the briefs).

PER CURIAM

      Plaintiff Pamela Logan appeals from a March 15, 2019 Family Part order

granting defendant Ronald Brown's post-judgment motion to terminate

permanent alimony and his life insurance obligation based on plaintiff's

cohabitation effective January 1, 2017. Defendant cross-appeals, claiming the

judge should have terminated alimony in mid-2014. Both parties appeal the

$20,000 counsel fee award to defendant's counsel. For the reasons that follow,

we affirm the termination of alimony and life insurance obligations and reverse

and remand as to the award of counsel fees.

                                        I.

      The parties were divorced in 2012 after a twenty-two-year marriage. They

have one daughter, Madison, who is emancipated. 1 As part of their Property

Settlement Agreement (PSA) incorporated into the judgment of divorce,

defendant agreed to pay plaintiff permanent alimony of $400 weekly and

maintain a life insurance policy designating plaintiff as the beneficiary in the

amount of $200,000 to secure the obligation. At the time of the divorce, plaintiff


1
  At oral argument, counsel confirmed Madison is emancipated although no
order has been entered to this effect.
                                                                          A-3554-18T1
                                        2
was employed by Alpine Brokerage Services earning $10 per hour. She agreed

to an annual imputed income of $20,800. Defendant worked for International

Paper and earned $84,525 annually.

        The PSA stated defendant's permanent alimony "shall terminate" upon

plaintiff's death, defendant's death, plaintiff's remarriage, or by mutual consent

of the parties. Section 28(h) of the PSA addressed cohabitation:

                    Additionally, said permanent alimony shall be
              modifiable upon a showing of any other permanent and
              substantial change in circumstance sufficient to warrant
              a modification of the permanent alimony under the then
              controlling case and statutory law. Wife's cohabitation
              with an unrelated adult individual may constitute a
              change of circumstances consistent with the law then in
              effect based upon the then facts and then controlling
              case and statutory law.

        After the divorce, plaintiff vacated the former marital home and moved to

an apartment in Mount Laurel. According to Madison, plaintiff started seeing

A.V.2 soon after the parties separated in 2011. In 2012, plaintiff referred to A.V.

as her "boyfriend" and visited him "most weekends." In July 2014, plaintiff

moved out of the Mount Laurel apartment and left her part-time job. She

purchased a historic 448 square foot home in Wiscasset, Maine referred to as

the "tiny house." Madison testified that after she graduated high school in 2014,


2
    We use initials to protect the confidentiality of third parties. R. 1:38-3(d)(2).
                                                                             A-3554-18T1
                                          3
plaintiff moved to A.V.'s cabin in Wiscasset prior to purchasing the tiny house.

Using a rented van, Madison and two family members helped move plaintiff's

belongings out of her Mount Laurel apartment to A.V.'s basement. One mattress

and a bedframe were moved to Madison's aunt and uncle's house in Parlin.

Plaintiff claimed she lived with her sister and brother-in-law in Parlin until she

moved into the tiny house and visited A.V. in the interim.

      Madison testified she received financial aid during each of her four years

attending Stockton University and that she and plaintiff represented on financial

aid forms that they lived at her aunt and uncle's home in Parlin. However, at the

hearing, Madison testified that neither she nor her mother ever lived in Parlin,

and the financial aid forms were inaccurate.

      Between 2014 and 2018, Madison visited plaintiff at A.V.'s log cabin four

or five times and stated that plaintiff "stayed in Maine the majority of the time."

They celebrated Christmas together at A.V.'s cabin. Madison testified that

plaintiff slept in A.V.'s bedroom and that her clothing, pictures, and personal

belongings were at his house.       Madison also testified plaintiff wears an

engagement ring and that she purchased a ring for A.V. Plaintiff refers to A.V.

as her "perpetual fiancé" and lives in the tiny house located about a mile away

from A.V.'s log cabin.


                                                                           A-3554-18T1
                                        4
      After Madison told defendant she helped plaintiff move to Maine, he and

his current wife N.B. researched the internet and other sources. They found two

Wiscasset newspaper articles published in 2016. One article stated, "Logan's

fiancé [A.V.] said the $40,000 in improvements that have gone into the [tiny

house] property have enhanced the neighborhood." Another article read, "Tiny

House Gets a [B]ig [F]acelift," and depicted plaintiff and A.V. standing in the

front of the home with A.V. holding up wood boards. The tiny house has its

own Instagram account maintained by plaintiff where defendant found numerous

photographs posted in 2017 of A.V. performing home improvements to the

floors, walls, entryway ceiling, chimney, and kitchen. In addition, defendant

found a website promoting plaintiff's photography and listing her address as

A.V.'s home. Plaintiff commented on a blog or message board, "I have a log

home—I know how to care for them."

      As further support of his contentions, defendant proffered two private

investigator's reports dated August 13, 2017, and November 5, 2017, and a letter

to N.B. dated December 18, 2017. The reports documented plaintiff having her

Volkswagen Beetle "routinely parked" at A.V.'s residence, and as of August

2017, plaintiff and A.V. "appear[ed] to be wearing a ring on the ring finger of

their left hand." Warren, an investigator, observed plaintiff "routinely spen[t]


                                                                        A-3554-18T1
                                       5
her daytime hours" at the tiny house and returned to A.V.'s log cabin

"periodically during and at the end of the day." More specifically, Warren

testified that in October 2017, he observed "the vehicles were parked at the log

cabin at the end of each day" and that he only saw plaintiff's vehicle once during

the early morning hours.

      Additionally, on October 21, 2017, Warren saw A.V.'s Subaru Baja parked

at the tiny house in the morning while plaintiff and A.V. were at the home.

Plaintiff invited Warren in for a tour. In his letter to N.B. dated December 18,

2017, Warren wrote that "[t]he kitchen [in the tiny house] . . . is not renovated

and it appears to be used for storage of tools and patio furniture." Warren again

noted plaintiff appeared to be wearing an engagement ring and A.V. appeared

to be wearing a wedding ring.

      N.B., a certified public accountant, reviewed all of plaintiff's discovery

and performed a financial analysis, along with defendant. At trial, N.B. testified

that she reviewed plaintiff's cell phone records, EZ Pass toll records, bank

statements, and cancelled checks. N.B. concluded that based upon these records,

in early 2014, plaintiff spent 28% of her time in Maine and Massachusetts, where

A.V. worked, and later in 2014, plaintiff increased the time she spent in Maine

to 71%. By 2015, N.B. testified that plaintiff spent 85% of her time in Maine;


                                                                          A-3554-18T1
                                        6
in 2016, she spent 91% of her time in Maine; and 87% in 2017, based only on

"partial data" for that year.    Beginning in 2014, the majority of plaintiff's

purchases were made in Maine according to N.B.

       A.V.'s deposition testimony was admitted as substantive evidence at trial. 3

He testified that he is a musician, author, and professor at Berklee College of

Music in Boston, Massachusetts. His log cabin is about a mile or two from

plaintiff's tiny house. A.V. maintained that plaintiff was his girlfriend, they are

"perpetually engaged," and are "not getting married." After attending high

school together, they reconnected in 2009 or 2010 and by 2011, they began

dating, seeing each other "on a weekend here and there."

       A.V. paid for the couple to vacation in Hawaii in 2011 or 2012, and their

travel to Quebec once a year. He "helped a lot" with the "extensive renovations"

without compensation because he "love[s] working on old houses." A.V. spent

about $2000 on construction materials. Several photos were posted on his

Facebook page containing captions such as "we found this sweet late 1800's

cameo couch and set for the house" and "we finished the wallpaper in the

entryway this morning." He also admitted signing a note on the floorboards that




3
    See Rule 804(1)(A)(i).
                                                                           A-3554-18T1
                                         7
read "12/15/16 Logan [A.V.]." Another handwritten note on the subfloor said,

"Fender basses paid a lot for this."

        According to A.V., plaintiff never resided with him in Maine but admitted

she has stayed overnight at his home on occasion and stored belongings in his

basement. In 2015, A.V. testified plaintiff "spent a lot of time in Maine" and

spent some time there in 2016. He claimed the ring he wears on his left hand

"looks like" a wedding ring but actually belonged to his brother, who died of

cancer. Plaintiff used his home address once to enter a photography competition

in Maine. A.V. denied that plaintiff performed any household chores for him

and did pay any of his bills. He added her to his cell phone plan and pays the

bill.

        A.V. testified about his publishing business, DaaDoo Music, and its

website.     Although he claimed plaintiff did not work for him, A.V.

acknowledged that she mails books to customers. Plaintiff is also "listed" on

his website, which reads: "We process all orders ourselves so you can be assured

that any message or personal request is being read and handled by myself or

[plaintiff]." He also testified that he gave plaintiff a business credit card with

her name on it in March 2016 with a $5000 credit limit. A.V. testified he "never




                                                                          A-3554-18T1
                                        8
talk[s] about money with [plaintiff]," and he had no idea what she earned as a

freelance photographer.

      Plaintiff   testified   she   is   a       self-employed,   part-time   freelance

photographer. She has been dating A.V. since 2011 and lives alone at the tiny

house. In May 2016, she purchased the home for $99,900 and obtained a

mortgage loan for $79,920. A.V. paid for the tiny house appraisal. She admitted

being engaged to A.V. and has no intention to marry him. According to plaintiff,

she does not want to reside with A.V. because she wants autonomy and to "set

an example for [her] daughter that she can be an independent woman."

However, she claimed that she and A.V. tell people they live together for her

"safety" so "outsiders" do not think she lives alone.

      Before moving into the tiny house, plaintiff testified she did not live with

A.V., except when renovations were underway at the tiny house, but instead

lived rent-free at her sister's townhome. She also testified that her photography

website listed A.V.'s address as the address for her business. However, plaintiff

asserted it was "not a website that [she] maintain[ed]," and she denied using

A.V.'s address for her business.

      Plaintiff testified that in 2016, she spent more than half her time in Maine

and by 2017, she spent the majority of her time there. The record shows plaintiff


                                                                               A-3554-18T1
                                             9
obtained a Maine driver's license and registered her vehicle in Maine in

September 2017.      Plaintiff filed New Jersey State income tax returns for

calendar years 2012, 2014, 2015, and 2016, listing her sister's address. In 2017,

plaintiff filed New Jersey and Maine income tax returns because of her residence

in Maine as of September 2017.

      Plaintiff also testified that her earned income in 2018 was under $1000

and she had no earned income in 2019 at the time of trial. According to her

2018 case information statement (CIS), plaintiff earned less than $1000 in 2016

and 2017. Her CIS lists Schedule A expenses of $832 per month, Schedule B

expenses of $104 per month, and Schedule C expenses of $770 per month for

total monthly expenses of $1716. She received alimony of $1732.67 per month.

Plaintiff testified that she pays for her mortgage, utility bills, car, and insurance

premiums and paid her $20,000 share of Madison's college expenses each year

in cash. Her net worth exceeded $350,000. She denied having any joint bank

accounts with A.V.; pays for her own food; paid for a veterinarian bill for A.V.'s

cat in 2014; and for snow removal in 2015 when A.V. was in Boston. In contrast

to Warren's testimony, plaintiff testified that she only spent one night at A.V.'s

house in August 2017 and one night in October 2017.




                                                                             A-3554-18T1
                                        10
      The judge found that the parties' PSA identified cohabitation as a change

in circumstances to be reviewed "under the law that is existing at the time," and

therefore applied N.J.S.A. 2A:34-23(n), the 2014 statutory amendment. The

statute provides alimony may be suspended or terminated based on cohabitation.

In her oral decision, the judge also found that plaintiff and A.V. began their

relationship in 2009 or 2010, the evidence "was overwhelmingly clear that [she]

moved to Maine in the middle of . . . 2014" to be with A.V. and she did not live

at her sister's house. The judge stated:

            There's literally no doubt in my mind from listening to
            this testimony and . . . observing these witnesses . . . .
            This was a fraud. She was perpetuating a fraud on
            [defendant] and they together were perpetuating a fraud
            on the government by filing FAFSA statements saying
            that she lived [at her sister's house] and then having the
            sister write that she was just so happy to have her and
            she was rent-free.

      In addition, the judge deemed Madison's testimony to be credible and

found that plaintiff only went to her sister's house "for some holidays here and

there just to kind of make sure she had her foot in the door so that she could get

the FAFSA, but she was never there. She was always in Maine." The judge

further found that "none" of plaintiff's cell phone records, EZ Pass records, or

bank statements reflected activity in New Jersey and that she did not purchase a

house in Maine until 2017.

                                                                          A-3554-18T1
                                       11
      As to the testimony of plaintiff and A.V., the judge determined that much

of their testimony lacked credibility.          The judge found "some of the

explanations" plaintiff gave were "wholly incredible" but added that "[e]very

time [plaintiff] was asked a question about intertwining finances or staying with

[A.V.] or having a ring or . . . being engaged or anything the answers were

incomprehensible. They didn't make sense. They . . . strained reality."

      The judge also recognized that there was "tons of social media about the

two of them together" and the tiny house was "uninhabitable" as of December

2017. The judge discredited plaintiff's testimony about not sleeping at A.V.'s

house and gave greater weight to Warren's testimony about repeated

observations of plaintiff's vehicle parked in A.V.'s driveway:

             Every night the cars are parked at [A.V.'s] house. No,
             they didn't stay overnight, but they're there at midnight
             or 11:00 at night and then in the morning. I mean to
             argue that he [Warren] wasn't sitting there overnight
             every night to see whether she actually slept there
             doesn't make any sense. Where else did she sleep?
             Nowhere. There was nowhere to sleep.

      The judge found much of A.V.'s testimony "didn't make much sense

either" and was "nonsensical." In conclusion, the judge determined that plaintiff

and A.V. are "a couple. They do everything together. They renovate a house

together, they live together . . . she takes care of his pets and . . . helps him with


                                                                              A-3554-18T1
                                         12
his website and he helps her and did this renovation in her house out of the

goodness of his heart, never charged her a dime." The judge further concluded

that "[t]hey share everything . . . they are each other's family." Ultimately, the

judge found "[t]his is clearly not just a boyfriend and girlfriend relationship.

This relationship has every indicia of a marriage other than a piece of paper."

      On appeal, plaintiff argues the judge abused her discretion by terminating

defendant's alimony and life insurance obligations; many of the judge's factual

findings are unsupported by the record; the parties' PSA only contemplated a

modification and not a termination of alimony if cohabitation occurred; N.J.S.A.

2A:34-23(n) was improperly applied; and defendant presented no proofs to

support his request for reimbursement of life insurance premiums. On cross-

appeal, defendant contends the judge abused her discretion by not terminating

his alimony and life insurance obligations retroactive to mid-2014. Both parties

appeal the award of counsel fees.

                                       II.

      We first consider the well-settled principles that guide our review.

Alimony "may be revised and altered by the court from time to time as

circumstances may require." N.J.S.A. 2A:34-23. To make such a modification,

a showing of "changed circumstances" is required. Lepis v. Lepis, 83 N.J. 139,


                                                                          A-3554-18T1
                                       13
146 (1980); see Weishaus v. Weishaus, 180 N.J. 131, 140-41 (2004). In Landau

v. Landau, 461 N.J. Super. 107, 108 (App. Div. 2019), we held that "the changed

circumstances standards of [Lepis] continues to apply to a motion to suspend or

terminate alimony based on cohabitation following the 2014 amendments to the

alimony statute, N.J.S.A. 2A:34-23(n)."          Those amendments defined

cohabitation as "involv[ing] a mutually supportive, intimate personal

relationship in which a couple has undertaken duties and privileges that are

commonly associated with marriage or civil union but does not necessarily

maintain a single common household." N.J.S.A. 2A:34-23(n). To determine

whether there is a prima facie showing of changed circumstances, the court must

consider the terms of the order at issue and compare the facts as they existed

when the order was entered with the facts at the time of the motion. See Faucett

v. Vasquez, 411 N.J. Super. 108, 129 (App. Div. 2009).

      A prima facie showing of cohabitation constitutes sufficient changed

circumstances under Lepis.     Gayet v. Gayet, 92 N.J. 149, 154-55 (1983).

Cohabitation has been defined as "an intimate relationship in which the couple

has undertaken duties and privileges that are commonly associated with

marriage." Konzelman v. Konzelman, 158 N.J. 185, 202 (1999). Where a

supporting spouse seeks to decrease or terminate alimony because of the


                                                                        A-3554-18T1
                                      14
dependent spouse's cohabitation, "the test for modification of alimony is

whether the relationship has reduced the financial needs of the dependent former

spouse." Gayet, 92 N.J. at 150. Alimony may be modified "when (1) the third

party contributes to the dependent spouse's support, or (2) the third party resides

in the dependent spouse's home without contributing anything toward the

household expenses." Id. at 153.

      "[A] showing of cohabitation creates a rebuttable presumption of changed

circumstances shifting the burden to the dependent spouse to show that there is

no actual economic benefit to the spouse or cohabitant." Reese v. Weis, 430

N.J. Super. 552, 570 (App. Div. 2013) (quoting Ozolins v. Ozolins, 308 N.J.

Super. 243, 245 (App. Div. 1998)). The court must focus on the cohabitant's

economic relationship to discern "whether one . . . 'subsidizes the other.'" Id. at

571 (quoting Boardman v. Boardman, 314 N.J. Super. 340, 347 (App. Div.

1998)). Whether this economic benefit exists requires a fact-intensive inquiry

by the trial judge. Id. at 576.

      Our scope of review of the trial court's decision is limited. "Whether an

alimony obligation should be modified based upon a claim of changed

circumstances rests within a Family Part judge's sound discretion." Larbig v.

Larbig, 384 N.J. Super. 17, 21 (App. Div. 2006). Each individual motion for


                                                                           A-3554-18T1
                                       15
modification is particularized to the facts of that case, and "the appellate court

must give due recognition to the wide discretion which our law rightly affords

to the trial judges who deal with these matters." Ibid. (quoting Martindell v.

Martindell, 21 N.J. 341, 355 (1956)). We will not disturb the trial court's

decision on alimony unless we:

            conclude that the trial court clearly abused its
            discretion, failed to consider all of the controlling legal
            principles, or must otherwise be well satisfied that the
            findings were mistaken or that the determination could
            not reasonably have been reached on sufficient credible
            evidence present in the record after considering the
            proofs as a whole.

            [Heinl v. Heinl, 287 N.J. Super. 337, 345 (App. Div.
            1996).]

      Prior to the Legislature's adoption of the 2014 amendments, the legal

criteria for cohabitation were not specified by statute but instead embodied in

case law. See, e.g., Konzelman, 158 N.J. at 195-203.

      As the Supreme Court explained in Konzelman, cohabitation is typified

by the existence of a marriage-like relationship "shown to have stability,

permanency[,] and mutual interdependence." Id. at 202; see also Reese, 430

N.J. Super. at 570 (second alteration in original) (similarly noting that

"[c]ohabitation involves an 'intimate[,]' 'close and enduring' relationship,

requiring 'more than a common residence' or mere sexual liaison") (quoting

                                                                          A-3554-18T1
                                       16
Konzelman, 158 N.J. at 202). Although "living together, intertwined finances

such as joint bank accounts, shared living expenses and household chores, and

recognition of the relationship in the couple's social and family circle" may

support a finding of cohabitation, such illustrative examples must not be

considered in a vacuum. Konzelman, 158 N.J. at 202. "A mere romantic,

casual[,] or social relationship is not sufficient to justify the enforcement of a

settlement agreement provision terminating alimony[,]" nor is simply sharing "a

common residence, although that is an important factor." Ibid. "Cohabitation

involves an intimate relationship in which the couple has undertaken duties and

privileges that are commonly associated with marriage." Ibid.

      In 2014, the Legislature addressed cohabitation in subsection (n) of

N.J.S.A. 2A:34-23. That provision sets forth the following considerations that

bear upon cohabitation issues:

            n. Alimony may be suspended or terminated if the
            payee cohabits with another person. Cohabitation
            involves a mutually supportive, intimate personal
            relationship in which a couple has undertaken duties
            and privileges that are commonly associated with
            marriage or civil union but does not necessarily
            maintain a single common household.

            When assessing whether cohabitation is occurring, the
            court shall consider the following:



                                                                          A-3554-18T1
                                       17
            (1) Intertwined finances such as joint bank accounts
            and other joint holdings or liabilities;

            (2) Sharing or joint responsibility for living expenses;

            (3) Recognition of the relationship in the couple's
            social and family circle;

            (4) Living together, the frequency of contact, the
            duration of the relationship, and other indicia of a
            mutually supportive intimate personal relationship;

            (5) Sharing household chores;

            (6) Whether the recipient of alimony has received an
            enforceable promise of support from another person
            within the meaning of subsection h. of [N.J.S.A.] 25:1-
            5; and

            (7) All other relevant evidence.

            In evaluating whether cohabitation is occurring and
            whether alimony should be suspended or terminated,
            the court shall also consider the length of the
            relationship. A court may not find an absence of
            cohabitation solely on grounds that the couple does not
            live together on a full-time basis.

      After carefully reviewing the amendments, "we [saw] no indication the

Legislature evinced any intention to alter the Lepis changed circumstances

paradigm when it defined cohabitation and enumerated the factors a court is to

consider in determining 'whether cohabitation is occurring' . . . ." Landau, 461

N.J. Super. at 116 (quoting N.J.S.A. 2A:34-23(n)). We determined the party


                                                                        A-3554-18T1
                                      18
seeking modification still bears the burden of establishing "[a] prima facie

showing of changed circumstances . . . before a court will order discovery of an

ex-spouse's financial status." Id. at 118 (alteration in original) (quoting Lepis,

83 N.J. at 157).

         Applying this standard, we are satisfied defendant made the requisite

showing based on plaintiff's cohabitation with A.V. Accordingly, the judge

properly terminated defendant's alimony and life insurance obligations as of

January 1, 2017. In his cross-appeal, defendant contends his alimony and life

insurance obligations should have been terminated in mid-2014 when plaintiff

moved to Maine. We disagree and defer to the judge's determination on this

issue.

         As astutely pointed out by the judge, if the mid-2014 date was used, "it's

problematic for everyone because they . . . defrauded the government" and it

was unclear "how that's going to play out for both parties as well as their

daughter." Moreover, January 1, 2017, was an appropriate alimony termination

date "because that is when [plaintiff] filed her taxes in the tiny house." The

judge's decision was based upon substantial, credible evidence in the record.

Thus, we discern no abuse of discretion and deny defendant's cross-appeal on

this issue.


                                                                           A-3554-18T1
                                         19
      We have no reason to disturb the finding that plaintiff is cohabitating with

A.V. Thus, defendant's alimony and life insurance obligation were properly

terminated.

                                       III.

      Lastly, plaintiff contends that the counsel fee award of $20,000 to

defendant's counsel was an abuse of discretion because the judge failed to

consider all of the requisite factors set forth in Rule 5:3-5(c). Despite receiving

an award of fees exceeding the amount sought in the certification of services, in

his cross-appeal, defendant contends the judge failed to weigh the requisite

factors and the award "contradicted" the judge's finding that plaintiff acted in

bad faith.

      In her decision, the judge found plaintiff was "less than honest about her

cohabitation," that her testimony on the subject was "not reasonable," and she

acted in "bad faith" by not settling the case. The judge declined to award all of

the counsel fees defendant sought because she did not "have enough . . . financial

information to do that." Instead, the judge awarded "$20,000 in attorney's fees

on the . . . grounds of bad faith" without any articulating the basis for her

decision.

      N.J.S.A 2A:34-23 states, in relevant part:


                                                                           A-3554-18T1
                                       20
            Whenever any other application is made to a court
            which includes an application for pendent lite or final
            award of counsel fees, the court shall determine the
            appropriate award for counsel fees, if any, at the same
            time that a decision is rendered on the other issue then
            before the court and shall consider the factors set forth
            in the court rule on counsel fees, the financial
            circumstances of the parties, and the good or bad faith
            of either party.

      Pursuant to Rule 4:42-9(b) and Rule 5:3-5(d), attorneys must submit an

affidavit of services that addresses the factors listed in RPC 1.5(a), and itemize

disbursements for which reimbursement is sought. Rule 5:3-5(c) lists the factors

the judge must consider when deciding counsel fee applications:

            (1)   the financial circumstances of the parties;

            (2)   the ability of the parties to pay their own fees or
                  to contribute to the fees of the other party;

            (3)   the reasonableness and good faith of the positions
                  advanced by the parties both during and prior to
                  trial;

            (4)   the extent of the fees incurred by both parties;

            (5)   any fees previously awarded;

            (6)   the amount of fees previously paid to counsel by
                  each party;

            (7)   the results obtained;

            (8)   the degree to which fees were incurred to enforce
                  existing orders or to compel discovery; and

                                                                          A-3554-18T1
                                       21
             (9)   any other factor bearing on the fairness of an
                   award.

      "The application of these factors and the ultimate decision to award

counsel fees rests within the sound discretion of the trial judge."         Loro v.

Colliano, 354 N.J. Super. 212, 227 (App. Div. 2002); accord Slutsky v. Slutsky,

451 N.J. Super. 332, 365 (App. Div. 2017). "We will disturb a trial court's

determination on counsel fees only on the 'rarest occasion,' and then only

because of clear abuse of discretion." Strahan v. Strahan, 402 N.J. Super. 298,

317 (App. Div. 2008) (quoting Rendine v. Pantzer, 141 N.J. 292, 317 (1995)).

Moreover, "[i]n considering an award of counsel fees, the judge must comply

with [Rule] 1:7-4(a) and clearly set forth reasons for the exercise of discretion."

Scullion v. State Farm Ins. Co., 345 N.J. Super. 431, 439 (App. Div. 2001).

      Rule 1:7-4(a) requires that "[t]he court shall, by an opinion or

memorandum decision, either written or oral, find the facts and state its

conclusions of law thereon in all actions tried without a jury, on every motion

decided by a written order that is appealable as of right . . . ."          "Naked

conclusions do not satisfy the purpose of [Rule] 1:7-4." Curtis v. Finneran, 83

N.J. 563, 570 (1980). A trial court's failure to comply with Rule 1:7-4(a)

"constitutes a disservice to litigants, the attorneys and the appellate court." Ibid.


                                                                             A-3554-18T1
                                        22
(quoting Kenwood Assocs. v. Bd. of Adj. Englewood, 141 N.J. Super. 1, 4 (App.

Div. 1976)). "Meaningful appellate review is inhibited unless the judge sets

forth the reasons for his or her opinion." Salch v. Salch, 240 N.J. Super. 441,

443 (App. Div. 1990). "A trial court decision will constitute an abuse of

discretion where the decision [was] made without a rational explanation . . . ."

Giarusso v. Giarusso, 455 N.J. Super. 42, 51 (App. Div. 2018) (quoting Saffos

v. Avaya, Inc., 419 N.J. Super. 244, 271 (App. Div. 2011) (alternation in

original)).

      Here, the amount of counsel fees sought by defendant is unknown. Prior

to the plenary hearing, defendant's counsel submitted a certification of services

requesting a fee in the amount of $18,342.20. While the judge concluded that

plaintiff acted in bad faith, it is unclear from the record why the judge awarded

$20,000 as opposed to any other amount. Therefore, we vacate the $20,000

counsel fee award and remand the issue of counsel fees to the motion judge to

make the required findings under Rule 1:7-4(a) and to perform the proper

analysis under Rule 5:3-5(c) and N.J.S.A. 2A:34-23. The remand should be

completed within thirty days and the motion judge shall give the parties the

opportunity to file written submissions setting forth their positions on the issue

of counsel fees.


                                                                          A-3554-18T1
                                       23
      We conclude the remaining arguments—to the extent we have not

addressed them—lack sufficient merit to warrant any further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part and reversed and remanded in part for further

proceedings consistent with this opinion. We do not retain jurisdiction.




                                                                           A-3554-18T1
                                       24